HARPER, J.
Appellant was indicted, tried, and convicted of murder in the first degree, and bis punishment assessed at confinement in tbe penitentiary for life.
There are neither bills of exception nor a statement of facts in the record, and the only ground stated in the motion for a new trial is the insufficiency of the evidence to sustain the judgment. Under these circumstances, there is nothing to review. The in-dictinent charges an offense, and the charge submits this offense to the jury.
The judgment is affirmed.